Case 2:12-cv-00572-JRG Document 546 Filed 03/26/21 Page 1 of 3 PageID #: 13966




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


ARCHER AND WHITE SALES, INC.,

                      Plaintiff,

v.
                                                      Civil Action No. 2:12-CV-00572-JRG
HENRY SCHEIN, INC., DANAHER
CORPORATION, INSTRUMENTARIUM
DENTAL, INC., DENTAL EQUIPMENT,
LLC, KAVO DENTAL TECHNOLOGIES,
LLC, and DENTAL IMAGING
TECHNOLOGIES CORPORATION,

                      Defendants.


          PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO COMPEL

        Defendant Benco Dental Supply Company moved to compel production of certain

settlement agreements. Dkt. 541-0. Subsequently, the relevant counter-parties consented to

production, the parties resolved their dispute, and Plaintiff Archer and White Sales, Inc.

(“Archer”) will produce the relevant documents. Archer therefore requests that the Court deny

the motion to compel as moot.




NG-9J84MDUI 4848-7562-1346v1
Case 2:12-cv-00572-JRG Document 546 Filed 03/26/21 Page 2 of 3 PageID #: 13967




Dated: March 26, 2021                     Respectfully submitted,

                                          By: /s/ Samuel F. Baxter
                                          Samuel F. Baxter
                                          Texas Bar No. 01938000
                                          sbaxter@mckoolsmith.com
                                          Jennifer L. Truelove
                                          Texas Bar No. 24012906
                                          jtruelove@mckoolsmith.com
                                          MCKOOL SMITH, P.C.
                                          104 E. Houston, Suite 300
                                          Marshall, Texas 75670
                                          Telephone: (903) 923-9000
                                          Facsimile: (903) 923-9099

                                          Lewis T. LeClair
                                          Texas Bar No. 12072500
                                          lleclair@mckoolsmith.com
                                          Gary Cruciani
                                          Texas Bar No. 5177300
                                          gcruciani@mckoolsmith.com
                                          Travis DeArman
                                          Texas Bar No. 24074117
                                          tdearman@mckoolsmith.com
                                          Patrick Pijls
                                          Texas Bar No. 24118501
                                          ppijls@mckoolsmith.com
                                          MCKOOL SMITH, P.C.
                                          300 Crescent Court, Suite 1500
                                          Dallas, Texas 75201
                                          Telephone: (214) 978-4000
                                          Facsimile: (214) 978-4044

                                          ATTORNEYS FOR PLAINTIFF ARCHER
                                          AND WHITE SALES, INC.




                                      2
NG-9J84MDUI 4848-7562-1346v1
Case 2:12-cv-00572-JRG Document 546 Filed 03/26/21 Page 3 of 3 PageID #: 13968




                               CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on March 26, 2021. As such, this document was served on

all counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).


                                                  /s/ Travis DeArman
                                                  Travis DeArman




                                              3
NG-9J84MDUI 4848-7562-1346v1
